Citation Nr: 0615761	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  99-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include a bipolar disorder and/or 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1975 until 
January 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Los 
Angeles, California.  The claims file was subsequently 
transferred to Detroit, Michigan and then again to St. Louis, 
Missouri.  As the veteran's most recent VA examination was 
conducted in Detroit, Michigan, it appears that the claims 
file was most recently with that RO. 

In a March 2002 decision issued by the RO in St. Louis, the 
veteran's claim of entitlement to service connection for 
bipolar disorder (claimed as neuropsychiatric 
condition/schizophrenia) was readjudicated under the 
provisions of the Veterans Claims Assistance Act (VCAA).


FINDINGS OF FACT

1.  An acquired psychiatric disability was not demonstrated 
upon entry to active service, and there is no clear and 
unmistakable evidence to otherwise show that an acquired 
psychiatric disability preexisted service and was not 
aggravated by service.

2.  An acquired psychiatric disability, to include diagnoses 
of schizophrenia, bipolar disorder, and schizo-affective 
disorder, was initially demonstrated decades after service, 
and has not been shown to be etiologically related to 
service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active service, and a psychosis may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of May 2002 and February 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran as to the rating criteria for mental disabilities, 
nor did it apprise the veteran as to the law pertaining to 
effective dates.  However, because the instant decision 
denies the veteran's service connection claim, no disability 
evaluation or effective date will be assigned.  As such, 
there can be no possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the January 2006 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated, and the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims folder are reports of VA and private post service 
treatment and examination.  Additionally, a May 1997 
disability determination rendered by the Social Security 
Administration is of record, accompanied by medical documents 
considered in evaluating that claim.  Furthermore, the claims 
folder contains lay statements from the veteran's relatives.  
Moreover, the claims file contains the veteran's own 
statements in support of his claim, to include testimony 
provided at a May 2004 hearing before the undersigned.  

At the time of his May 2004 hearing, the veteran indicated 
that he had received psychiatric treatment at Lynn Hospital 
in Lincoln Park, Michigan, during August 1987.  (Transcript 
"T," at 11.)  He also reported that he was treated for 
psychiatric symptoms at Hollywood Medical Center on a single 
occasion in 1994.  (T. at 16.)  Records from these facilities 
are not affiliated with the claims folder.  However, the 
veteran did not provide sufficient information from which VA 
could request these records.  In this regard, VA sent the 
veteran a letter in February 2005 clearly instructing the 
veteran to complete release forms for each non-VA doctor or 
medical facility where he received treatment, and to indicate 
approximate dates of such care.  The veteran's obligation to 
provide such information was again noted in the January 2006 
supplemental statement of the case.  Despite such notice, the 
veteran failed to submit release forms for Lynn Hospital or 
Hollywood Medical Center.  In this regard, the Court has held 
that the duty to assist "is not always a one-way street" and 
that, "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disability, to include a bipolar 
disorder and/or schizophrenia.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), psychoses are 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of schizophrenia or any other psychosis within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  Indeed, a psychosis, paranoid schizophrenia, 
was initially demonstrated in March 1994, decades after 
service.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, direct service connection is warranted 
if it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the present case, private treatment records dated from 
1994 to 2005 reflect diagnoses of paranoid schizophrenia, 
bipolar disorder, and schizo-affective disorder.  
Additionally, VA examination in January 2006 reveals a 
diagnosis of bipolar disorder.  As such, it is undisputed 
that the veteran has a current psychiatric disability and the 
first element of a service connection claim has been 
satisfied.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether a psychiatric  disability existed prior to 
the veteran's service.  In this regard, it is noted that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service medical records have 
been reviewed.  It is observed that the veteran's enlistment 
examination in August 1975 revealed normal psychiatric 
findings.  Moreover, the veteran denied depression, excessive 
worry or nervous trouble of any sort on a report of medical 
history completed at that time.  Subsequent examination in 
November 1975 was also normal, and the veteran again denied 
psychiatric symptomatology.

Given the evidence detailed above, the Board finds that the 
presumption of soundness on induction operates here.  Next, 
the Board must determine whether such presumption is rebutted 
by clear and unmistakable evidence.  In this regard, an in-
service treatment record dated in January 1976 noted that 
something was bothering the veteran and that he thought he 
was a schizophrenic. He received an in-service psychiatric 
evaluation later in January 1976 when he was having problems 
getting along with his shipmates.  That report described a 
history of prior treatment for a psychiatric disorder, 
somnabulism and difficulties requiring official police 
attention.  It was noted that prior to service the veteran 
had been expelled from school and had been arrested three 
times for disorderly conduct and assault.  It was further 
noted that the veteran had a long history of poor impulse 
control and poor judgment, characterized by temper tantrums 
at home and frequent fights at school and on the street.  

Following his psychiatric evaluation in January 1976, it was 
concluded that, due to the veteran's demonstrated emotional 
inconstancy and intolerance of stress, he was unlikely to 
become an effective trainee.  On the basis of that finding, 
it was recommended that the veteran be discharged from 
service by reason of unsuitability.  It was noted that the 
veteran's condition had existed prior to service and was not 
aggravated by service.  

The Board finds that the above evidence does not show by 
clear and unmistakable evidence that an acquired psychiatric 
disability preexisted service.  Indeed, as observed by the VA 
examiner in January 2006, the symptoms described in the 
January 1976 psychiatric evaluation were only reflective of a 
conduct disorder and antisocial behavior.  Indeed, although 
the veteran expressed concern that he had schizophrenia, no 
diagnosis was rendered in service.  Moreover, the mental 
health history as noted in the service records was obtained 
solely through the veteran.  There are no medical records 
reflecting pre-service treatment for an acquired psychiatric 
disability.  Furthermore, the claims file contains numerous 
lay statements from the veteran's relatives which report 
their observations that the veteran was well adjusted prior 
to his military service and that his personality changed upon 
his return home.  Finally, at his May 2004 hearing, the 
veteran stated that his behavior was normal as a child.  (T. 
at 3.)  He also noted that he made it through basic training 
with no problems.  (T. at 4.)  His symptoms reportedly arose 
at about the time he began his submarine training in New 
London, Connecticut.  

Based on the above, the veteran is deemed to have been in 
sound condition upon entry into active service.  As such, the 
appropriate inquiry is whether a psychiatric disability was 
incurred, rather than aggravated, during such active duty.  

Again, the service records indicate conduct problems and 
antisocial tendencies.  However, as stated by the VA examiner 
in January 2006, such records do not establish the existence 
of an acquired psychiatric disability at that time.  Indeed, 
the VA examiner stated that the veteran's evaluation in the 
Navy did not support any symptoms of depression, mania or 
psychosis.   

Based on the above, the service records do not show that any 
acquired psychiatric disability was present during active 
service.  Moreover, the remaining evidence of record does not 
demonstrate that a psychiatric disability was incurred during 
active duty.  Rather, the post-service medical evidence shows 
no treatment for psychiatric complaints until the 1994, 
almost two decades following the veteran's discharge.  At 
that time, a diagnosis of schizophrenia is indicated.  

The types of symptoms for which the veteran has received 
post-service treatment have not been found to relate to the 
in-service findings.  Specifically, the post-service records 
show complaints of poor sleep, irritability, manic activity, 
depression and visual and auditory hallucinations.  The VA 
examiner in January 2006 stated that it was unclear whether 
such symptoms existed during the time of the veteran's active 
military service.  However, he stated that there was no 
medical documentation to show such symptoms while the veteran 
was in the Navy.  As such, he found that it was not as likely 
as not that the veteran's current psychiatric disability was 
incurred in service.  
 
Because the VA examiner offered such opinion following a 
review of the claims folder and after an examination of the 
veteran, and because such conclusion was supported by a clear 
rationale consistent with the evidence of record, it is found 
to be highly probative.  Moreover, the claims file does not 
contain any competent evidence refuting the January 2006 
opinion.  The veteran himself believes that his current 
psychiatric disability is causally related to active duty.  
Additionally, the lay statements from his relatives, which 
describe drastic behavior changes following service, 
attribute the veteran's psychiatric problems to active duty.  
However, neither the veteran nor his relatives have not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, their lay opinions do not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record does not demonstrate 
that the veteran's currently diagnosed acquired psychiatric 
disability was incurred in service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for an acquired psychiatric disability, to 
include a bipolar disorder and/or schizophrenia, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


